        Case 15-31772 Document 128 Filed in TXSB on 04/12/21 Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION
IN RE:                                            §
PORTER DEVELOPMENT                                §       CASE NO. 15-31305-H5-7
PARTNERS, LLC                                     §       (Lowest Number)
WB MURPHY ROAD                                    §       CASE NO. 15-31307-H3-7
DEVELOPMENT, LLC                                  §
WB REAL ESTATE                                    §       CASE NO. 15-31770-H1-7
HOLDINGS, LLC                                     §
WALLACE BAJJALI                                   §       CASE NO. 15-31772-H1-7
INVESTMENT FUND II, LP                            §


                                             ORDER
                                      (Relates to Docket #__)
        CAME ON for consideration the Trustee’s Motion for Summary Judgment on his

Objections to Late-Filed Claims of the Taylor Claimants; and this Court, after reviewing the

Motion and the Response of the Taylor Claimants thereto, finds that the relief requested should

be granted; it is therefore

        ORDERED the Trustee’s Motion for Summary Judgment on his Objections to the Late-

Filed Claims of the Taylor Claimants is hereby granted; it is therefore

        ORDERED that the claims of the Taylor Claimants against the estates of Porter

Development Partners LLC, WB Murphy Road Development Partners LLC, WB Real Estate

Holdings LLC, and Wallace Bajjali Investment Fund II LP, which are not otherwise supported

by documents evidencing pre-petition loans to the Debtors and on which limitations have not

expired prior to the petition dates, are disallowed.

        DATED: ________________, 2021.

                                                       ____________________________________
                                                       HONORABLE EDUARDO RODRIQUEZ
                                                       U.S. BANKRUPTCY JUDGE



                                                  1
